      Case 5:20-cr-00053-MTT-CHW Document 64 Filed 08/26/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )   CASE NO. 5:20-CR-53 (MTT)
                                              )
 DEMAREA DEMOND CAREY, et al.,                )
                                              )
                       Defendants.            )
                                              )

                                         ORDER

       The parties have moved to continue this case until the next trial term. Doc. 63.

The defendants were indicted on December 9, 2020. Doc. 1. Defendant Raquan

Emahl Gray had his arraignment in this Court on April 6, 2021. Doc. 13. Defendant

Daquann Marquez Epps had his arraignment in this Court on June 9, 2021. Doc. 33.

Defendant Demarea Demond Carey had his arraignment in this Court on August 9,

2021. Doc. 53. Four prior continuances have been granted for Defendant Raquan

Emahl Gray. Docs. 22; 25; 43; 50. Two prior continuances have been granted for

Defendant Daquann Marquez Epps. Doc. 43; 50. The parties now move the Court to

continue this case to the next trial term to give defense counsel proper time to

effectively review discovery and prepare. Doc. 63 at 3.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the

defendants to a speedy trial. Accordingly, the motion (Doc. 63) is GRANTED. The

case is continued from the September term                     next trial term presently

scheduled for November 15, 2021. The corresponding delay shall be deemed

excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.
Case 5:20-cr-00053-MTT-CHW Document 64 Filed 08/26/21 Page 2 of 2


SO ORDERED, this 26th day of August, 2021.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT
